Exhibit10.1 CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT by and among COMPRESSCO, INC., COMPRESSCO FIELD SERVICES, INC., COMPRESSCO CANADA, INC., COMPRESSCO DE MEXICO, S. DE R.L. DE C.V., COMPRESSCO PARTNERS GP INC., COMPRESSCO PARTNERS, L.P., COMPRESSCO PARTNERS OPERATING, LLC, COMPRESSCO NETHERLANDS B.V., COMPRESSCO HOLDINGS, LLC, COMPRESSCO NETHERLANDS COÖPERATIEF U.A., COMPRESSCO PARTNERS SUB, INC., TETRA INTERNATIONAL INCORPORATED, PRODUCTION ENHANCEMENT MEXICO, S. DE R.L. DE C.V., and TETRA TECHNOLOGIES, INC. Dated as of June20, 2011 CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT This Contribution, Conveyance and Assumption Agreement, dated as of June20, 2011 (this  Agreement ), is by and among Compressco, Inc., a Delaware corporation and wholly owned subsidiary of TETRA ( Compressco ), Compressco Field Services, Inc., an Oklahoma corporation and wholly owned subsidiary of Compressco ( CFSI ), Compressco Canada, Inc., an Alberta corporation and wholly owned subsidiary of Compressco ( Cansub ), Compressco de Mexico, S. de R.L. de C.V., a Mexico limited liability company of variable capital (sociedad de responsibilidad limitada de capital variable) and subsidiary of Mexico Sub I and Mexico Sub II ( CP Mexico ), Compressco Partners GP Inc., a Delaware corporation and wholly owned subsidiary of CFSI (the  General Partner ), Compressco Partners, L.P., a Delaware limited partnership and subsidiary of CFSI and the General Partner (the  Partnership ), Compressco Partners Operating, LLC, a Delaware limited liability company and wholly owned subsidiary of CFSI ( OPCO ), Compressco Netherlands B.V., a Netherlands private limited liability company and wholly owned subsidiary of CFSI ( Compressco Dutch BV ), Compressco Holdings, LLC, a Delaware limited liability company and wholly owned subsidiary of CFSI ( Compressco Holdings ), Compressco Netherlands Coöperatief U.A., a Netherlands coöperatief and subsidiary of CFSI and Compressco Holdings ( Compressco Dutch Co-op ), Compressco Partners Sub, Inc., a Delaware corporation and a wholly owned subsidiary of the Partnership ( MLP Sub ), TETRA International Incorporated, a Delaware corporation and wholly owned subsidiary of TETRA ( TII ), Production Enhancement Mexico, S. de R.L. de C.V., a Mexico limited liability company of variable capital (sociedad de responsibilidad limitada de capital variable) ( PE Mexico ) and a subsidiary of TII and Providence Natural Gas, LLC, and TETRA Technologies Inc., a Delaware corporation ( TETRA ).
